Case 2:20-cv-00966-NR Document 415-18 Filed 08/28/20 Page 1 of 3




                 EXHIBIT B-1
             Case 2:20-cv-00966-NR Document 415-18 Filed 08/28/20 Page 2 of 3


Hicks, Ronald L., Jr.

From:                     Bokhan, Kristen L. <kristen.bokhan@kirkland.com>
Sent:                     Friday, August 21, 2020 9:10 AM
To:                       tgates@pa.gov; kromano@attorneygeneral.gov; kennjoel@pa.gov; magiunta@pa.gov;
                          smoniak@attorneygeneral.gov; kkotula@pa.gov; hhopkirk@attorneygeneral.gov;
                          nboland@attorneygeneral.gov; kneary@attorneygeneral.gov; Donovan, Daniel T.;
                          Davies, Susan M.; Glick, Michael A.; dbrier@mbklaw.com; mmudd@adamscounty.us;
                          gjanocsko@county.allegheny.pa.us; aopsitnick@opsitnickslaw.com;
                          aszefi@alleghencounty.us; nmorgan@beavercountypa.gov;
                          gfedeles@beavercountypa.gov; csteere@dmvlawfirm.com; nkarn@blairco.org;
                          maronchick@hangley.com; mhangley@hangley.com; cmatthias@hangley.com;
                         jhill@hangley.com; ggeiger@newmanwilliams.com; cgabriel@cfwwg.com; BIum29
                          @gmail.com; attorneykesner@gmail.com; Heather@BozovichLaw.com;
                          kbutton@shaferlaw.com; jcurcillo@dauphinc.org; frymand@ballardspahr.com;
                          rogerse@ballardspahr.com; wingfielde@ballardspahr.com; grugant@ballardspahr.com;
                          williamskc@ballardspahr.com; ttalarico@nwpalawyers.com; flavery@laverylaw.com;
                          anorfleet@laverylaw.com; sedwards@laverylaw.com; rgrimm@co.greene.pa.us;
                          pmcmanamon@penn.com; cjz@zwick-law.com; gds@zwick-law.com;
                          dzagurskie@juniataco.org; chausner@co.lancaster.pa.us; tleslie@co.lawrence.pa.us;
                          thomascaffrey@lehighcounty.org; sarahmurray@lehighcounty.org;
                          mjc@joycecarmody.com; Ijm@joycecarmody.com; avclarke@mckeancountypa.org;
                          wjmpc@verizon.net; ggeiger@newmanwilliams.com; maronchick@hangley.com;
                          btaylor@northamptoncounty.org; tbrennan@northamptoncounty.org;
                         flavery@laverylaw.com; anorfleet@laverylaw.com; sedwards@laverylaw.com;
                         zachary.strassburger@phila.gov; cmatthias@hangley.com; jhill@hangley.com;
                          tomshaffer@verizon.net; ggeiger@newmanwilliams.com; mpbarbera@barberalaw.com;
                         rlgawlas@rjglaw.com; rschaub@rjglaw.com; cgabriel@cfwwg.com;
                         apage@mpvhlaw.com; contact@theschmidtlawfirm.com; rgrimm@swartzcampbell.com;
                         rjoyce@swartzcampbell.com; dregoli@co.westmoreland.pa.us; krllaw@epix.net;
                         mpokrifka@yorkcountypa.gov; ssilverman@babstcalland.com;
                          skeegan@babstcalland.com; bdupuis@babstcalland.com;
                         mmeacham@babstcalland.com; rosemana@gtlaw.com; farrellg@gtlaw.com;
                          greenbergk@gtlaw.com; prattam@gtlaw.com; mmckenzie@pubintlaw.org;
                         vwalczak@aclupa.org; Christopher.noyes@wilmerhale.com; david.yin@wilmerhale.com;
                         sam.picans@wilmerhale.com; jason.liss@wilmerhale.com;
                         jared.grubow@wilmerhale.com; slakin@aclu.org; acepedaderieux@aclu.org;
                         dho@aclu.org; sbrannon@aclu.org; jpowers@lawyerscommittee.org;
                         bgeffen@pubintlaw.org; mmckenzie@pubintlaw.org; attorney.pascal@gmail.com;
                         myrna.perez@nyu.edu; eliza.sweren-becker@nyu.edu;
                         owenroberts@quinnemanuel.com; sascharand@quinnemanuel.com;
                         jonoblak@quinnemanuel.com; ellisonmerkel@quinnemanuel.com;
                         johnchun@quinnemanuel.com; Justin@arlawpitt.com; marto@arlawpitt.com;
                         adam@boninlaw.com; Justin@arlawpitt.com; marco@arlawpitt.com;
                         adam@boninlaw.com; unkwonta@perkinscoie.com; Melias@perkinscoie.com;
                         Trodgers@perkinscoie.com; *eedlin@perkinscoie.com; Justin@arlawpitt.com;
                         marco@arlawpitt.com; adam@boninlaw.com; Jonathan.Jr@fosterslawfirm.com;
                         WWhite@co.butler.pa.us; wgbarbin@atlanticbb.net; ewtompkinslaw@gmail.com;
                         lec@crwlaw.net; solicitor@ccpa.net; info@mwbklaw.com; attorneys@sbglawoffice.com;
                         Jim@dsslawyers.com; ssnook@bmzlaw.com; fxoconnor@frontiernet.net;
                         wkay@waynecountypa.gov; Hicks, Ronald L., Jr.; Mercer, Jeremy A.; Giancola, Russell D.;
                         Gallagher, Kathleen A.; Long, Tricia A.; McGee, Carolyn B.
                     Case 2:20-cv-00966-NR Document 415-18 Filed 08/28/20 Page 3 of 3

Subject:                                    #EXT# Donald J. Trump for President, Inc. CMcGee@porterwright.comv. Boockvar, Case
                                            No. 220-cv-966 (W.D. Pa.) -Defendant Boockvar's Supplemental Production
Attachments:                                PADOS-Production-2020-08-21.zip


#External Email#


Attached please find Defendant Boockvar's supplemental production of two documents, bearing the Bates numbers
PAD05000750-PADOS000751.

Thank you,

Kristen

Kristen Bokhan

KIRKLAND 8~ ELLIS LLP
1301 Pennsylvania Ave., N.W., Washington, D.C. 20004
T +~ 202 389 5942 M +1 202 701 6749
F +1 202 389 5200

kristen.bokhan(a~kirkland.com




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland &Ellis LLP or Kirkland &Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster(a,kirkland.com, and destroy this communication and all copies thereof, including all attachments.
